Judgment, Supreme Court, New York County (Renee A. White, J.), rendered March 26, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of ÍV2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Moreover, we find the evidence to be overwhelming. There is no basis for disturbing the jury’s determinations concerning identification and credibility. The undercover officer made a highly reliable identification, which was corroborated by other evidence. Concur—Tom, J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.